Cause No. 01-13-00944-CR
                            Cause No. 01-13-00945-CR
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                      IN THE FIRST COURT OF APPEALS               10/23/2015 1:31:13 PM
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk


                      GABRIEL PALACIOS, APPELLANT
                                   VS.
                      THE STATE OF TEXAS, APPELLEE



                 On Appeal from the 338th Criminal District Court
               of Harris County, Texas, Cause Nos. 1360054, 1360055
                    Honorable Brock Thomas, Judge Presiding




          MOTION TO WITHDRAW FROM REPRESENTATION

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

      Comes now court-appointed appellate counsel, Deborah Summers, and

respectfully requests that she be allowed to withdraw from representation on the above

referenced appeal and in support would show the Court as follows:

                                          I

      I have reviewed the appellate record in this cause and have determined that there

are no legally cognizable arguments which could conceivably persuade this Court to

reverse my client's conviction. I have attempted to resolve doubts and

                                         A-1
ambiguous legal questions in favor of my client and have not been able to locate one

issue which is arguable on its merits.

                                             II

       I have provided my client with a copy of my brief in this cause and provided him

with a motion to have the appellate record made available to Appellant and for an

extension of time in which to allow Appellant to file a pro se brief under the Anders v.

California, 386 U.S. 738 (1967) procedure. Further, I have informed my client that he has

the right to review the appellate record and file a pro se brief.

WHEREAS PREMISES CONSIDERED, appellant counsel prays that this Court

GRANT this motion and allow counsel to withdraw from representation.



                                                         Respectfully submitted,

                                                                /s/Deborah Summers
                                                         Deborah Summers
                                                         11210 Steeplecrest, # 120
                                                         Houston, Texas 77065
                                                         State Bar no. 19505600
                                                         (281)897-9600
                                                         summerspc@sbcglobal.net

                                                         Counsel for Appellant




                                            A-2
                                          April 10, 2014


Gabriel Palacios
TDCJ # 1894350
295 IH-45 North
Huntsville, Texas 77320-8443



Re: Appeal No. 01-13-00944-CR; 01-13-00945-CR
   Gabriel Palacios vs. State of Texas




Dear Mr. Palacios:

       Enclosed you will find three items for your attention: (1) the appellate brief I have

prepared on your behalf; (2) a motion to have the transcript sent to you, and; 3) a motion for

an extension of time in which to allow you to file a pro se brief under the Anders v. California, 386
U.S. 738 (1967) procedure.

       After diligently reviewing the appellate record and researching the law applicable in your

case, it is my professional opinion that no reversible error was committed in your trial.

       The law provides that you have the right to view the appellate record and file your own

brief. To exercise this right you must inform the First Court of Appeals of your intention within


                                                B-1
a reasonable time, generally within thirty (30) days. I have enclosed a motion you may use to

exercise this right. If you want to file your own brief, sign and mail this motion to: First Court

of Appeals, 301 Fannin, Houston, Texas 77002.

       If you have any questions, please do not hesitate to contact me.

                                                            Sincerely,



                                                            Deborah Summers

enc.




                                              B-2
                              Cause No. 01-13-00944-CR
                              Cause No. 01-13-00945-CR


                        IN THE FIRST COURT OF APPEALS



                        GABRIEL PALACIOS, APPELLANT
                                     VS.
                        THE STATE OF TEXAS, APPELLEE



                  On Appeal from the 338th Criminal District Court
                of Harris County, Texas, Cause Nos. 1360054, 1360055
                     Honorable Brock Thomas, Judge Presiding




TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Comes now Appellant, GABRIEL PALACIOS and files this his Motion for an

extension of time to file a pro se brief and would respectfully show the Court as follows:

                                             I

       I have been served with a copy of the brief filed by my court-appointed appellate

attorney, Ms. Deborah Summers. She has filed an Anders brief along with a motion to

withdraw the appeal. I have been advised by Ms. Summers that I have the right to

review the appellate record and file a pro se brief.

                                             II

                                            C-1
         It is my desire to file a pro se brief. I have received a copy of my trial transcript

from Ms. Summers. Further, I request that the Court allow me at least thirty (30) days,

from the date the Court receives this request to file a pro se brief with the clerk of this

Court.

         WHEREFORE PREMISES CONSIDERED, Appellant prays the Court

GRANT Appellant's motion for extension of time to file a pro se brief of at least thirty

(30) days from the date the Court receives this request.



                                                          Respectfully submitted,



                                                          GABRIEL PALACIOS




                                             C-2